 



EXHIBIT 10.2
ACKNOWLEDGEMENT AND AGREEMENT
REGARDING STOCK PURCHASE AGREEMENT AND GUARANTY
     THIS ACKNOWLEDGEMENT AND AGREEMENT (this “Agreement”) dated as of
October 8, 2007 by and among I-Flow Corporation, a Delaware corporation (the
“Seller”), InfuSystem, Inc., a California corporation (the “Company”), HAPC,
Inc., a Delaware corporation (the “Buyer”), Iceland Acquisition Subsidiary,
Inc., a Delaware corporation (the “Acquisition Sub”), Sean D. McDevitt and
Philip B. Harris (collectively, the “Guarantors”) is entered into with reference
to the following:
     WHEREAS, the Seller, the Company, the Buyer and the Acquisition Sub entered
into that certain Stock Purchase Agreement dated as of September 29, 2006, as
amended to date (the “SPA”) and capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the SPA;
     WHEREAS, the Guarantors have made and entered into that certain Continuing
Guaranty dated as of September 29, 2006 (the “Guaranty”) in favor of the Seller,
pursuant to which the Guarantors, jointly and severally, unconditionally
guaranteed the full and prompt payment to the Seller when due of the Termination
Fee; and
     WHEREAS, in connection with the SPA and the Guaranty, the parties hereto
wish to acknowledge and confirm their agreement as to certain matters.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the parties hereto acknowledge and agree as follows:
     1. Seller’s Right to Cause Buyer to Conclude Buyer Stockholders’ Meeting.
All parties hereto agree that, pursuant to, among other things, Section 6.18 of
the SPA and the Seller’s rights as a stockholder of the Buyer, the Seller has
the right to cause the Buyer to conclude the Buyer Stockholders’ Meeting, which
was convened and occurred on September 26, 2007 but was subsequently adjourned
to October 10, 2007. In consideration of the following acknowledgements and
agreements, the Seller agrees to waive such right until October 19, 2007.
     2. Acknowledgements and Agreements by the Buyer, the Acquisition Sub and
the Guarantors. The Buyer, the Acquisition Sub and the Guarantors hereby
acknowledge and agree as follows:
          (a) Buyer Stockholders’ Meeting Has Occurred. The Buyer Stockholders’
Meeting occurred on September 26, 2007 for all purposes, including without
limitation Section 10.3 of the SPA relating to the Termination Fee. Accordingly,
the Termination Fee shall be $3,000,000 under any circumstances in which it is
payable, including in the event that the Buyer is unable to obtain the
Stockholder Approval by the Termination Date for any reason whatsoever
(including without limitation acts of God, failure to tally a vote or correctly
tally a vote and inability to re-convene the Buyer Stockholders’ Meeting for any
reason).

1



--------------------------------------------------------------------------------



 



          (b) Conclusion of Buyer Stockholders’ Meeting. The Buyer will cause
the Buyer Stockholders’ Meeting to be re-convened at a duly called meeting on or
before October 19, 2007 and will officially, and as part of such Meeting, tally
the vote of its stockholders on the acquisition of the Company pursuant to the
SPA in order to assess whether the Stockholder Approval has been obtained.
          (c) All Conditions Deemed Satisfied. In the event that the Stockholder
Approval is not obtained by October 19, 2007 for any reason whatsoever, all
conditions to the Closing set forth in the SPA (except for Stockholder Approval)
shall be deemed fully satisfied and fulfilled as of such date and any date
thereafter for the purpose of establishing the Seller’s entitlement to the
Termination Fee, without regard to any circumstances whatsoever after the date
hereof, including without limitation the occurrence of any event that has or may
have a Material Adverse Effect.
          (d) Payment of $3,000,000 Termination Fee. Notwithstanding anything to
the contrary contained in the SPA or the Guaranty, in the event that the Buyer
is unable to obtain the Stockholder Approval by the Termination Date for any
reason whatsoever, (i) the Seller shall receive the $3,000,000 Termination Fee
in immediately available funds from the Buyer and/or the Guarantors on the
Termination Date and (ii) should the Seller not receive such amount in
immediately available funds on the Termination Date, the Seller and any person
designated by the Seller are expressly authorized to immediately draw such
amount under that certain Irrevocable Standby Letter of Credit No. CTCS-301592
dated as of January 4, 2007 made by Messrs. McDevitt and Harris with JPMorgan
Chase Bank, N.A. in favor of the Seller.
          (e) Effect of Payment of Termination Fee. Payment of the Termination
Fee is expressly agreed to constitute liquidated damages (and not a penalty) to
compensate the Seller and the Company for direct and substantial damages in
connection with the Buyer’s failure to satisfy its conditions to Closing.
Notwithstanding the foregoing and payment of the Termination Fee, the Buyer
shall continue to be obligated to pay to the Seller all other fees and expenses
owed to the Seller, including without limitation pursuant to Sections 6.18
(Preparation of Proxy Statement), 6.23 (Audit Fees and Costs), 12.1(a) (Ticking
Fee) and 12.1(d) (Expenses) of the SPA (in each case as agreed pursuant to the
Side Letter dated as of April 30, 2007 (as amended to date) among the Seller,
the Buyer and the Acquisition Sub), as well as pursuant to Section 11.1 of the
SPA relating to the Fourth Amendment to the SPA.
     3. No Amendments to SPA or Guaranty. Except as expressly set forth herein,
the provisions of the SPA and the Guaranty shall remain in full force and effect
in accordance with their terms.
     4. Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
This Agreement may be executed by electronic or facsimile signature, and an
electronic or facsimile signature shall constitute an original for all purposes.
[Signature page follows.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller, the Company, the Buyer, the Acquisition Sub
and the Guarantors have caused this Agreement to be executed as of the date
first written above.

            I-FLOW CORPORATION
      By:   /s/ James J. Dal Porto         Name:   James J. Dal Porto       
Title:   Exec VP, COO        INFUSYSTEM, INC.
      By:   /s/ James R. Talevich         Name:   James R. Talevich       
Title:   CFO and Secretary        HAPC, INC.
      By:   /s/ Pat LaVecchia         Name:   P. LaVecchia        Title:  
Secretary & Director        ICELAND ACQUISITION SUBSIDIARY, INC.
      By:   /s/ Pat LaVecchia         Name:   P. LaVecchia        Title:  
Secretary & Director        SEAN D. MCDEVITT
      /s/ Sean D. McDevitt             PHILIP B. HARRIS
      /s/ Philip Harris          

Signature Page
Acknowledgement and Agreement
Regarding Stock Purchase Agreement and Guaranty

 